      Case 4:19-cv-00769-BSM-JJV Document 27 Filed 05/15/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RICHARD GILLIAM                                                               PLAINTIFF
ADC # 209415

v.                          CASE NO. 4:19-CV-00769-BSM

JOHN STALEY, et al.                                                         DEFENDANTS


                                         ORDER

       After careful review of the record, United States Magistrate Judge Joe Volpe’s partial

recommended disposition [Doc. No. 24] is adopted, and Richard Gilliam’s claim against John

Staley and Matthew Hodge alleging that they directly participated in opening his legal mail

is dismissed without prejudice. Gilliam’s corrective inaction claim against Staley, Hodge,

Kevin Smith, and Margie Grigsby, may proceed. It is certified that an in pauperis appeal

would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

      IT IS SO ORDERED this 15th day of May, 2020.



                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
